UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

MELISSA HACKETT,
Case No. 2:18-cv-1308

Plaintiff, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

Vv.
BOARD OF EDUCATION OF THE
MARYSVILLE EXEMPTED VILLAGE
SCHOOL DISTRICT,

Defendant.

OPINION AND ORDER

This matter is before the Court on Defendant Board of Education of the Marysville
Exempted Village School Disirict’s (“Defendant”) Motion for Judgment on the Pleadings.
(ECF No. 13). Plaintiff Melissa Hackett has filed a response (ECF No. 14) and Defendant has
replied (ECF No. 15). Accordingly, this matter is ripe for review. For the reasons stated herein,
Defendant’s Motion (ECF No. 13) is GRANTED.

L

Plaintiff Melissa Hackett (“Plaintiff” or “Ms. Hackett”) commenced this action on October
25, 2018, filing a Complaint asserting one claim against the Defendant, alleging a violation of
Plaintiff's Due Process rights guaranteed under the Fourteenth Amendment to the United States
Constitution. (See generally Compl. [ECF No. 1]). Defendant filed a Motion to Dismiss the
Complaint on December 19, 2018. (ECF No. 5). Plaintiff filed an Amended Complaint on J anuary
8, 2019. (See generally Am. Compl. [ECF No. 6]). The Amended Complaint contains three claims

brought under 42 U.S.C. § 1983; Plaintiff also seeks attorney fees under 42 U.S.C. § 1988. (See

generally id.).
On April 17, 2014, Plaintiff and Defendant entered into a written Administrator’s Contract
(“the Contract”) pursuant to Ohio Revised Code § 3319.02. (See Contract at 3 [ECF No. 6, Ex.
1]). Pursuant to the Contract, Ms. Hackett would serve as Principal at one of Defendant’s schools
for a term of three years, beginning on August 1, 2014 and ending on July 31, 2017. (Zd. at 1).
Further, Plaintiff states, this Contract was subject to renewal for a two-year term if Plaintiff were
not given written notice of Defendant’s intent to not re-employ her. (Am. Compl. 4 11-12).
Similarly, Plaintiff had a continuing employment contract with Defendant entitling her to work as
a teacher for Defendant unless she was fired or suspended in accordance with Ohio law. (id. 9
17-19).

However, Plaintiff received a letter dated July 17, 2015, from Defendant informing her that
the Board adopted resolutions: 1) declaring its intent to consider the termination of her
administrator and teacher contracts; and 2) placing Plaintiff on unpaid suspension until the
conclusion of such proceedings. (Termination Letter [ECF No. 9-2]; Mandamus Compl. 44 2-3
[ECF No. 13-1]).! Plaintiff was, in fact, suspended without pay effective July 16, 2015. (Compl.
4] 7 [ECF No. 1]). After receiving this letter, Plaintiff submitted a written demand for a referee
hearing in accordance with Ohio Rev. Code § 3319.16. (Demand Letter [ECF No. 9-1]; Mandamus
Compl. 7 4). A list of potential referees was provided to Plaintiff in a letter dated July 29, 2015
and, in that same letter, Plaintiff was advised that her hearing was scheduled for August 25, 2015.
(Mandamus Compl. ff] 5~6). But while the parties agreed upon a referee, the August 25, 2015

hearing did not take place and was not rescheduled, all for reasons not explained in the record of

this case. (Jd. Ff] 7-9).

 

' The Court may properly consider docket entries ECF Nos. 9-1, 9-2, and 13-1 , without converting
this Rule 12 Motion into a motion for summary judgment as discussed in Section II. A., infra.

2
In her first cause of action, Plaintiff submits that by failing to provide a hearing with regard
to her contractual compensation, the defendant violated the Due Process Clause of the 14%
Amendment to the United States Constitution. (See Am. Compl. ff 5~9). Further, Plaintiffs
second claims asserts that, after Plaintiff invoked her right to have a referee hear her case,
Defendant could not lawfully terminate her contract prior to such hearing. (See id. {] 10-16). And
in her third claim for relief, Plaintiff maintains that she still has an active teacher’s contract with
Defendant which further entitles her to compensation. (Id. ff] 18-19).

Defendant contends that: 1) Plaintiff's first claim is time-barred; and 2) Plaintiff has failed
to state a claim upon which relief may be granted for her second and third causes of action. (Def.
Mot. at 5-11 [ECF No. 13]). Plaintiff replied that this action was timely filed and that her second
and third claims were pleaded sufficiently. (See generally Pl. Opp’n [ECF No. 14]).

II.

The Court reviews a Rule 12(c) motion for judgment on the pleadings in the same manner
it would review a motion made under Federal Rule of Civil Procedure 12(b)(6). Vickers v.
Fairfield Med. Ctr., 453 F.3d 757, 761 (6th Cir. 2006). Rule 12(b)(6) provides for dismissal of
actions that fail to state a claim upon which relief can be granted. Generally, an action will be
dismissed under this standard where “there is no law to support the claims made.” Stew Farm,
Lid. v. Nat. Res. Conservation Serv., 967 F. Supp. 2d 1164, 1169 (S.D. Ohio 2013) (citing Ranch
v. Day & Night Mfg. Corp., 576 F.2d 697, 702 (6th Cir. 1978)). The same holds where “the facts
alleged are insufficient to state a claim.” /d. Rule 8(a)(2) requires “a short and plain statement of
the claim showing that the pleader is entitled to relief.” See also Bell Atl. Corp. v. T wombley, 550
U.S. 544, 555, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007). To meet this standard, a complain must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its
face.” Id. at 570; Ashcroft v. Igbal, 556 U.S. 662, 678 (2009) (clarifying the plausibility standard
atticulated in Twombley.).

Several considerations inform whether a complaint meets the facial-plausibility standard.
“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Jd. at 678.
Further, the factual allegations of a pleading “must be enough to raise a right to relief above the
speculative level.” Twombley, 550 U.S. at 555. A complaint will not, however, “suffice if it
tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678
(quoting Twombley, 555 U.S. at 557). Courts must construe the claim at issue in the light most
favorable to the non-moving party, accept all factual allegations as true, and make reasonable
inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue
Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008).

Ii.

A. Documents not part of Plaintiff's Amended Complaint

“If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented
to and not excluded by the court, the motion must be treated as one for summary judgment under
Rule 56.” Fed. R. Civ. P. 12(d). “Under a well-established exception to Rule 12(d), courts may
consider documents attached to a Rule 12(b)(6) or 12(c) motion without coverting either into a
summary-judgment motion if the attached materials are: (i) ‘referred to in the plaintiff's complaint
and are central to [the] claims’ or (ii) ‘matters of public record.’ Kassem v. Ocwen Laon Servicing,
LLC, 704 F. App’x 429, 432 (6th Cir. 2017) (quoting McLaughlin v CNS Gas Co., LLC, 639 F.
App’x 296, 298-99 (6th Cir. 2016); see also Greenberg v. Life Ins. Co. of Va., 177 F.3d 507, 514

(6th Cir. 1999)).
Attached to Defendant’s Answer to the Amended Complaint are two exhibits: “Exhibit A”
is Plaintiff's letter demanding a hearing before a referee prior to the final decision to terminate her
contract, (see Demand Letter [ECF No. 9-1]); “Exhibit B” is Defendant's letter to Plaintiff
notifying her of Defendant’s decisions to terminate her contracts and suspend her without pay, (see
Termination Letter). Defendant has attached as “Exhibit A” to its Rule 12(c) Motion, Plaintiff's
Complaint for Writ of Mandamus, filed in the Third District Court of Appeals in the State of Ohio.
(See generally Mandamus Compl. [ECF No. 13-1).

Defendant submits that the Court can consider these attachments without converting its
Rule 12 Motion into a motion for summary judgment as the documents ate all matters of public
record. (Def. Mot. at 4-5), Defendant further avers that the documents attached to its Answer can
be considered as they “fill [. . .] in the contours and details of the plaintiff's complaint.” (Jd. at 5)
(quoting Yeary v. Goowill Industries-Knoxville, Inc., 107 F.3d 443, 445 (6th Cir. 1997); see also
Lion Apparel v. City of Cincinnati, No. 1:05-cv-61, 2006 WL 4643320, at *1 (Mar. 13, 2006)).
Plaintiff does not oppose Defendant’s submission that the Court can properly consider these
documents when ruling on a Rule 12 motion. (See generally Pl. Opp’n).

Under Ohio Revised Code § 149.43, a public-school teacher or administrator’s personnel
file is a public record. Further, these documents are cited to throughout Plaintiffs Amended
Complaint in this action and are central to her claims. Accordingly, the exhibits attached to
Defendant’s Answer fit within both of the well-established exceptions to Rule 12(d). Likewise,
Plaintiff's Complaint for a Writ of Mandamus has been filed in a state court and is clearly a matter
of public record. Thus, the Court may consider the three exhibits Defendant has attached to its

filings without converting this Rule 12 Motion into a motion for summary judgment.
B. First Claim: Termination of Original Contract

Defendant submits that Plaintiff's first cause of action is time-barred as the latest date
Plaintiff's first claim for relief accrued was August 28, 2015. (Def. Mot. at 8-10; Def. Reply at 1).
Plaintiff submits that either an eight-year or four-year statute of limitations governs her claims;
alternatively, Plaintiff avers that even under a two-year statute of limitations, her first claim is
timely as the cause of action did not accrue until July 31, 2017. (PI. Opp’n at 6-7).

1. Applicable Statute of Limitations

Because 42 U.S.C. § 1983 provides no statute of limitations, this Court must refer to the
state’s applicable limitations period. Wilson v. Garcia, 471 U.S. 261, 269 (1985). In Wilson, the
Court explained that § 1983 claims were best characterized as tort actions that seek recovery of
damages for personal injuries, and therefore federal courts must borrow the state’s statute of
limitations governing personal injury actions. Id. at 275-76. Subsequently, the Sixth Circuit has
held that the statute of limitations for a § 1983 claim in Ohio is two years from accrual pursuant to
Ohio Rev. Code § 2305.10. Browning v. Pendleton, 869 F.2d 989, 992 (6th Cir. 1989) (en banc);
see Owens v. Okure, 488 U.S. 235, 249-50 (1989).

Plaintiff's assertion that either an eight-year or four-year statute of limitations is applicable
is not well taken. In support of her contention that an eight-year statute of limitations is
appropriate, Plaintiff cites to Owens, 488 U.S. 235. However, the Owens Court held “that where
state law provides multiple statues of limitations for personal injury actions, courts considering
§ 1983 claims should borrow the general or residual statue for personal injury actions.” 488 U.S.
at 249-50 (footnote omitted). And, as stated supra, the Sixth Circuit found the general provision
for personal injury actions of the Ohio Revised Code provides a two-year statute of limitations.

See Browning, 869 F.2d at 992.
Plaintiff's argument that a four-year statute of limitations is applicable is similarly
unpersuasive. Plaintiff submits that in Crabbs v. Scott, the Sixth Circuit held: “Congress has gone
further in the direction of uniformity. It has provided a single, 4-year federal statute of limitations
for all civil rights actions, thereby preempting all state rules.” (PI. Opp’n at 7); (quoting Crabbs
v. Scotts, 880 F.3d 292, 295 (6th Cir. 2018)). The four-year statute of limitations referred to by
the Crabbs Court is enumerated in 28 U.S.C. § 1658 and states: “(a) Except as otherwise provided
by law, a civil action arising under an Act of Congress enacted after the date of the enactment of
this section may not be commenced later than 4 years after the cause of action accrues.” (emphasis
added). However, that statute is applicable only “if the plaintiff's claim . .. was made possible by
a post-1990 enactment.” Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382 (2004). And as
the Sixth Circuit noted in Mitchell v. Taylor, No. 16-6335, 2018 WL 4162255, at *2 (6th Cir. Apr.
16, 2018):

Congress has not enacted a statute of limitations for claims brought under the pre-

December 1, 1990, versions of §§ 1981, 1983, 1985. Therefore, for all claims raised

under the pre-December 1, 1990, versions of theses statutes, federal courts apply

the forum state’s personal-injury statute of limitations. [Jones, 541 U.S.] at 378,

383-84.

None of Plaintiff's claims was made possible pursuant to a post-1990 amendment to § 1983. As
such, Ohio’s statute of limitations for personal injury actions, which is two years, governs
Plaintiff's claims.

2. Accrual of the Cause of Action

While Ohio law bars § 1983 claims that have accrued within two years, “federal law
governs the questions of when that limitations periods begins to run.” Wallace v. Kato, 549 U.S.

384, 388 (2007); Sevier v. Turner, 742 F.2d 262, 272 (6th Cir. 1984). “Under federal law, as

developed in this Circuit, the statute-of-limitations period begins to run when the plaintiff knows
or has reason to know that the act providing the basis of his or her injury has occurred.” Ruiz-
Bueno v. Maxim Healthcare Servs., Inc., 659 F. App’x 830, 831 (6th Cir. 2016) (quoting Covey v.
Strickland, 479 F.3d 412, 416 (6th Cir. 2007)). “A plaintiff has reason to know of his injury when
he should have discovered it through the exercise of reasonable diligence.” Sevier, 742 F.2d at
273. “Stated differently, ‘[ijn determining when the cause of action accrues in § 1983 cases, we
look to the event that should have alerted the typical lay person to protect his or her rights.’”

Cooey, 479 F.3d at 416 (quoting Trzebuckowshi v. City of Cleveland, 319 F.3d 853, 856 (6th Cir.

2003)).

Under Ohio law, Section 3319.16 of the Ohio Revised Code governs the termination of a
teacher or administrator’s contract by the board of education. See generally Ohio Rev. Code §
3319.16. The pertinent portion of Ohio Rev. Code § 3319.16 provides:

Before terminating any contract, the employing board shall furnish the teacher a
written notice signed by its treasurer of its intention to consider the termination of
the teacher’s contract with full specification of the grounds for such consideration.
The board shall not proceed with formal action to terminate the contract until after
the tenth day after receipt of the notice by the teacher. Within ten days after receipt
of the notice from the treasurer of the board, the teacher may file with the treasurer
a written demand for a hearing before the board or before a referee, and the board
shall set a time for the hearing which shall be within thirty days from the date of
receipt of the written demand, and the treasurer shall give the teacher at least twenty
days’ notice in writing of the time and place of the hearing... .

Ohio Rev. Code § 3319.16. In State, ex rel. Webb v. Bd. of Educ, Of Bryan City Sch. Dist., the

Ohio Supreme Court held:

that the pertinent language contained in R.C. 3319.16 regarding hearing
requirements is directory and not mandatory, and that a school board under this
statute in a referee-requested hearing situation need only schedule the date for such
hearing within thirty days of the receipt of the written demand from the teacher for
such a hearing.

Webb, 10 Ohio St. 3d at 31.
The facts relevant to the accrual date are as follows. Plaintiff contracted with Defendant
for a term of employment of three-years to being on August 1, 2014 and end July 31, 2017.
(Contract at 1). However, in mid-July 2015, Plaintiff was notified that Defendant wished to
terminate her contract. (Mandamus Compl. { 2). That letter likewise informed Plaintiff that she
was suspended without pay and benefits effective July 16, 2015. (/d. ff] 2-3). In accordance with
Ohio law, Plaintiff timely demanded a referee-hearing and Defendant received that demand on
July 28, 2015. (dd. 9}] 4-6; Demand Letter). The hearing was scheduled to take place on August
25, 2015. (Mandamus Compl. 7 6). However, the hearing was cancelled and was not rescheduled.
(id. {| 7-9). And, as of receipt of the Termination Letter, Plaintiff was aware that her salary and
other contractual benefits had ended and that she was no longer employed by the Defendant. (See
Termination Letter).

Plaintiffs first claim for relief is time-barred. Plaintiff's argument that the statute of
limitation’s clock began to run on contractual end date of July 31, 2017, is unpersuasive. The
typical lay person in Plaintiff's situation, should have known to protect their rights when they
received notice that Defendant suspended her without pay and was secking to terminate her
contract in mid-July 2015. The Court is cognizant that a “cause of action accrues even though the
full extent of the injury is not then known or predictable.” Wallace, 549 U.S. at 391 (2007)
(quoting 1 C. Corman, Limitation of Actions § 7.4.1, pp. 526-27 (1991)) (internal quotations
omitted). Thus, while Plaintiff may not have known the full extent of her injuries when she
received notice that Defendant had placed her on unpaid leave and was seeking to terminate her,
the letter Plaintiff received in mid-2015 clearly should have put Plaintiff on notice that she needed
to protect her rights. And while Plaintiff began to protect her rights by demanding a referee-

hearing, she did not file the present lawsuit until October 25, 2018, over three years after she first
received notice that Defendant was suspending her without pay and seeking to terminate her
employment. Accordingly, Plaintiff's first claim for relief is time-barred.
Cc, Second Claim: Termination of Contract Renewed by Operation of Law

Plaintiffs second claim for relief asserts a claim under § 1983 that Defendant violated her
Fourteenth Amendment right to due process by terminating her contractual employment that she
acquired by operation of law in June 2017 without the requisite hearing. (Am. Comp. J 10-16).
The due process claim is predicated upon Defendant’s alleged infringement on Plaintiff's property
interest in her salary and other benefits, including her STRS pension. (See id.).

Title 42 United States Code, Section 1983, in pertinent part, provides:

Every person who, under color of any statute, ordinance, regulation, custom, or

usage, of any State or Territory or the District of Columbia, subjects, or causes to

be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured in an action at law, suit in

equity, or other proper proceeding for redress...
42 U.S.C. § 1983. “To establish liability under 42 U.S.C. § 1983, a plaintiff must demonstrate:
(1) that [s]he was deprived of a right secured by the Constitution or laws of the United States, and
(2) that [s]he was subjected or caused to be subjected to this deprivation by a person acting under
color of state law.” Gregory v. Shelby Cty., Tenn., 220 F.3d 433, 441 (6th Cir. 2000) (citing Searcy
v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994)). But the continued ill effects from an original
violation are not independent harms that give rise to a separate cause of action. See e. g. McCune
v. City of Grand Rapids, 842 F.2d 903, 906 (6th Cir. 1988) (finding, in a matter of first impression,
that the ill effects from a violation of § 1983 do not constitute a continuing tort so to toll the statute
of limitations) Kovacic v. Cuyahoga Cty. Dep't of Children & Family Servs., 606 F.3d 301, 308

(6th Cir. 2010) (finding, that under the continued violation doctrine, a “continuing violation in a §

1983 action occurs when there are continued unlawful acts, not by continued ill effects from the

10
original violation.”). And, as discussed supra, a two-year statute of limitations governs § 1983
claims in Ohio.

Defendant asserts that Plaintiff has failed to sufficiently allege an independent due process
violation in her second claim as such claim complains of nothing more than a continued ill-effect
brought about Defendant’s original alleged due process violation. (Def. Mot. at 10-11),
Accordingly, Defendant avers that Plaintiff's second claim is similarly time-barred. (id. at 11).
Defendant submits to hold otherwise would be inequitable. (Jd. at 1 1).

in support of its contention that Plaintiff's second claim is indistinct from her first,
Defendant analogizes the case at bar to Sixth Circuit cases that distinguish between the “pure
benefits of employment” and “the tenured nature of the employment itself.” (Id.) (citing Ramsey
v. Bd. of Educ. of Whitley Cty., 844 F.2d 1268 (6th Cir. 1988); Charles v. Baesler, 910 F.2d 1349
(6th Cir. 1990); and Parks v. City of Chattanooga, 74 F. App’x 432 (6th Cir. 2003)). Defendant
submits that, while these cases discuss the difference between a plaintiffs substantive and
procedural due process rights, the cases indicate that the Sixth Circuit has recognized that there is
a fundamental and important difference between employment and the benefits associated with that
employment. (Def. Mot. at 10). Defendant submits:

In Parks, the plaintiff claimed that he was deprived of due process when a public

employer withheld his final paycheck. The Sixth Circuit made a distinction between

tenure of employment and specific benefits of employment. The Sixth Circuit found

that because this alleged interference did not affect the plaintiffs tenured nature of

employment, he could only seek relief by a state breach of contract claim,

(id.) Relying on this distinction, the Defendant asserts that “the alleged deprivation of Plaintiff's
right to employment occurred in August 2015[;]” and, as such, Plaintiff's second claim is indistinct

from her first claim and is time-barred. (/d.). Further, Defendant advances that Plaintiffs non-

renewal is a mere “continual ill effect[] from [the] alleged due process violation[]” in her first

li
cause of action. (/d. at 11). And, relying on Sixth Circuit precedent, the Defendant avers that the
continued ill effect of a previous due process violation does not give rise to an independent due
process claim. (/d.) (citing McCune, 842 F.2d at 905; Kovacic, 606 F.3d at 308).

In her second cause of action, Plaintiff asserts that her administrator’s contract was
renewed for two years in June 2017, because she was never terminated or suspended pursuant to
§§ 3319.16, 3319.17, or 3319.171, as Defendant’s termination of her original administrator’s
contract was legally deficient. (Am. Compl. 4] 12-15). As such, Plaintiff submits that her “second
claim for relief is somewhat different from the first claim for relief in that Plaintiffs employment
with Defendant occurred by operation of law (R.C. 3319.02) rather than through the written
contract she previously had.” (Pl. Opp’n at 5). Further, Plaintiff submits that she “is entitled to
the same due process protections before her property interest is taken from her and” that in the
context of a Rule 12 Motion, “Defendant has admitted that it has not provided any such due process
of law.” (id.).

The Court agrees with Defendant. While Ramsey and its progeny are not directly on point
to the case at bar, their reasoning is applicable: there is a distinct and important difference between
the right to employment and the benefits that are associated with that employment. See e.g.
Ramsey, 844 F.2d at 1274-75; Charles, 910 F.2d at 1355; Parks, 74 F. App’x at 443. Defendant
allegedly violated Plaintiff's right to employment in 2015 when it terminated her without due
process, according to the Amended Complaint. The renewal of Plaintiff’s contract by operation
of law is a benefit of her original contract. Thus, as her second claim arises out of the infringement
on this benefit of her original contract, Plaintiff's second claim merely amounts to an ill effect
associated with her first claim. Because Plaintiff’s second claim is not an independent cause of

action, but rather an ill effect tied to her first cause of action, it too is time-barred.

12
D. Third Claim: Termination of Teacher Contract

Defendant submits that Plaintiff's third § 1983 claim fails for the same reasons that her
second claim does: her third claim is time-barred because it is not an independent ground for relief
and is instead associated with the alleged due process violation due to the termination of her
administrator’s contract. Plaintiff maintains that her third claim is:

in essence, in the alternative to the first and second claims for relief in that if it is

determined that she is not entitled to relief under her administrator’s contract or

relief under contract acquired by operation of law, she is entitled to relief under the

continuing contract of employment that she held as a teacher as she has a property

interest in that contract.
(PI. Opp’n at 6).

The Court again agrees with Defendant. The termination letter dated July 17, 2015 and
which Plaintiff received in mid-July 2015 states: “[T]he Board of Education adopted a resolution
declaring its intention to consider the termination of your administrative contract and teacher
contact [sic], on the basis of other good and just cause.” (Termination Letter). As such, the alleged
due process violation of terminating her continuing teacher’s contract is inextricably linked to the
alleged due process violation of terminating her administrator’s contract. To hold otherwise would
be inequitable. Therefore, Plaintiff's third claim is time-barred.

IV.

For the reasons stated herein, Defendant’s Motion for Judgment on the Pleadings (ECF No.

 

 

13) is GRANTED.
IT IS SO ORDERED.
b- 5-\O19 Lf
DATE ED xSARGUS, JR.

CHIEK UNIDVED STATES DISTRICT JUDGE

13
